Citation Nr: 0613155	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervicalgia 
(claimed as C5-7 neck pain).

2.  Entitlement to service connection for intervertebral disc 
disorder of the lumbar spine (claimed as L5, pain and limited 
motion).


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active military service from April 1969 to 
July 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision in which the 
RO granted service connection and assigned an initial 0 
percent (noncompensable) rating for a right-sided inguinal 
hernia; but denied the veteran's claims for service 
connection for cervicalgia (claimed as C5-7 neck pain), for 
intervertebral disc disorder of the lumbar spine (claimed as 
L5, pain and limited motion), and for dental trauma (loss of 
front teeth).

The veteran filed a notice of disagreement (NOD) with the 
denial of all claims in May 2004, and the RO issued a 
statement of the case (SOC) addressing the issues in August 
2004.  In October 2004, the veteran filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in which he checked a box indicating that he did not want to 
appeal all the issues on the SOC, and specifically appealed 
the denial of service connection for cervicalgia (claimed as 
C5-7 neck pain) and for intervertebral disc disorder of the 
lumbar spine (claimed as L5, pain and limited motion); as 
these claims are the only matters for which a perfected 
appeal has been filed, they are the only matters listed on 
the title pages.


FINDING OF FACT

In April 2006, VA was first notified that the veteran died on 
January [redacted], 2006. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  He lived overseas at the time of his death.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


